Citation Nr: 0910308	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO, in pertinent part, 
granted service connection for bilateral hearing loss, 
assigning a noncompensable disability rating, effective July 
12, 2005.

The Veteran participated in a hearing with the undersigned 
Veterans Law Judge in January 2009.  A transcript of that 
proceeding has been associated with the Veteran's claims 
folder.

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case decided herein 
have been completed.

2.  VA audiological examinations consistently reflect that 
the Veteran has Level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in March 2005 prior to the November 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's 
holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that the VCAA notice did not provide 
information regarding disability rating(s) or effective 
date(s).  However, the Veteran is not contesting the 
effective date assigned, but is appealing the initial 
evaluation assigned following the grant of service 
connection.  The Court held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006) that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, the Veteran is 
not prejudiced by a decision at this time.  

The Board additionally notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), regarding the information that must be provided to 
a claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  Nothing 
indicates that the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, the Veteran was afforded VA 
examinations in February 2006 and October 2007.

The Board notes that the Veteran has contended that his 
October 2007 VA examination was inadequate.  See April 2008 
statement.  However, the Board finds that the examination is 
adequate for rating purposes.  In reviewing the report, the 
Board notes that the examiner conducted a thorough 
examination and provided the necessary information to 
evaluate the Veteran's bilateral hearing loss.  Furthermore, 
the examiner instructed the Veteran several times with 
respect to the methods of the examination.  Therefore, a 
remand for a VA examination is not necessary in this case.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. 
§ 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  
 
When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

If the pure tone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

III.	Initial compensable disability rating

The Veteran contends that his service-connected bilateral 
hearing loss warrants a higher initial disability rating.  In 
the hearing transcript, the Veteran testified that he 
deserved more than a noncompensable disability rating due to 
the impact his hearing loss has on his quality of life.  

The most recent VA audiological examination was conducted in 
October 2007.  The examination report revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
65
LEFT
25
30
20
60
65

The Veteran had a speech recognition score of 96 percent in 
the right ear and 100 percent in the left ear.  The report 
showed an average pure tone threshold of 41 decibels in the 
right ear and an average pure tone threshold of 44 decibels 
in the left ear.  The examiner stated that the Veteran's 
initial responses were 20-30 decibels poorer than his 
projected thresholds.  However, the examiner re-instructed 
the Veteran on the importance of responding appropriately and 
truthfully, and the Veteran's results improved dramatically.  
The audiological findings correspond to a Level I hearing in 
the right ear and Level I hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI (2008).  Under Table VII, a designation of 
Level I hearing in the right ear and Level I hearing in the 
left ear yields a zero percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  The provisions of 38 C.F.R. 
§ 4.86 are not applicable, as an exceptional pattern of 
hearing impairment has not been demonstrated.

The February 2006 VA audiological report revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
55
65
LEFT
25
30
20
60
60

The Veteran had a speech recognition score of 92 percent in 
both ears.  The average pure tone threshold for the right ear 
was 40 decibels and the average pure tone threshold for the 
left ear was 43 decibels.  When applying the audiological 
findings to Table VI, the findings correspond to a Level I 
hearing in the left ear and a Level I hearing in the right 
ear.  38 C.F.R. § 4.85, Table VI (2008).  Under Table VII, a 
designation of Level I hearing in the right ear and Level I 
hearing in the left ear yields a zero percent evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2008).  The provisions 
of 38 C.F.R. § 4.86 are not applicable.

In addition, the Board notes that private audiological 
examination reports are included in the claims folder.  
Although the audiograms were performed and speech recognition 
scores were recorded, the audiometric readings contained on 
the graphs were not interpreted.  The Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the Veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
As such, these findings cannot be considered for ratings 
purposes.  Moreover, the reports indicate that the speech 
recognition scores were determined by using the NU Word 6 
test.  For VA purposes, the Maryland CNC Test must be used.  
38 C.F.R. § 3.385.  The Board recognizes the Veteran's 
contention in that the private audiograms appear to indicate 
a higher level of hearing loss than revealed by the VA 
audiological examinations.  However, it is critical to note 
that the VA audiological examinations were conducted both 
prior to and after the most recent private audiogram 
conducted in September 2007, and the VA examination reports 
consistently show that the Veteran has a Level I impairment 
in both ears, yielding a noncompensable evaluation.

The Board notes that the Veteran's private physician (L.S.W., 
M.D.) has submitted several letters with respect to the 
Veteran's bilateral hearing loss.  In an October 2006 letter, 
Dr. L.S.W. explained that the November 2005 audiogram showed 
a severe bilateral sensorineural hearing loss and that the 
Veteran was a good candidate for hearing aids for both ears.  
In another October 2006 letter, Dr. L.S.W. stated that the 
Veteran first complained of hearing loss in November 2005 and 
that the audiogram showed high frequency sensorineural 
hearing loss, which may well be related to noise exposure to 
the drop at 4,000 cycles.  Although the Board recognizes Dr. 
L.S.W.'s opinion that the Veteran has severe bilateral 
hearing loss, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Furthermore, the Board recognizes the statements submitted by 
the Veteran and his wife with respect to the severity of his 
hearing loss.  The Board in no way discounts the difficulties 
that the Veteran experiences as a result of his hearing loss; 
however, as explained above, the Board is bound by law to 
apply the rating schedule based on the Veteran's audiometric 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board also finds that the Veteran's bilateral hearing 
loss is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the Veteran's hearing loss has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  With respect to employment, the Veteran 
testified that he works at a grocery store and has difficulty 
communicating with customers.  There is also a statement from 
the Veteran's employer (G.J.) stating that he had difficulty 
communicating with the Veteran most of the time.  
Furthermore, G.J. explained that the store has a portable 
computer order and tracking device which makes sounds to 
indicate activity in ordering and tracking merchandise.  G.J. 
stated that the Veteran could not hear these sounds so it 
limited his ability to perform some tasks within his job 
description.  While there is no disputing that the Veteran's 
hearing loss adversely affects him at work, his difficulties 
are contemplated in his current disability evaluation.  In 
this regard, it is important to reiterate that percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries in civil occupations.  
38 C.F.R. § 4.1.  The Board does not find that the Veteran's 
hearing impairment is so exceptional or unusual as to warrant 
further consideration under the provisions of 38 C.F.R. § 
3.321.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Veteran's claim for an initial 
compensable disability rating for bilateral hearing loss must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


